SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Individual and Consolidated Interim Financial Information - ITR GOL Linhas Aéreas Inteligentes S.A. September 30, 2015 and Report on Review of Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information - ITR September 30, 2015 Contents Performance report 01 Audit committee statement 06 Directors' statement on the interim financial information 07 Directors' statement on the auditor’s report on review of interim financial information 08 Independent auditor’s report on the interim financial information 09 Capital 11 Individual interim financial information – ITR for the period ended September 30, 2015 Statements of financial position 12 Statements of operations 14 Statements of comprehensive loss 15 Statements of cash flows 16 Statements of changes in equity 17 Statements of value added 19 Consolidated interim financial information - ITR for the period ended September 30, 2015 Statements of financial position 20 Statements of operations 22 Statements of comprehensive loss 23 Statements of cash flows 24 Statements of changes in equity 26 Statements of value added 28 Notes to the interim financial information - ITR 29 Message from Management Brazil’s current economic climate - with an increase in inflation, credit restriction and, above all, strong devaluation of the real – has had a direct impact on the commercial aviation sector and on our company. Despite maintaining a positive operating income (EBIT) in the quarter, we have recorded an accounting loss of R$2,133.6 million due to the depreciation of the real and the resulting exchange rate variation of liabilities in US dollars. The exchange rate is a variable that significantly affects our results, since about 50% of our operating expenses and 86.8% of our financial liabilities, including aircraft, are denominated in US dollars. In the quarter, the minimum and maximum dollar price rate raged between 37.3% and, for the average of the same period of 2014, the increase was even higher, at 55.5%. Therefore, we are working with all of our focus on mitigating the consequences of this macro scenario on our activities. There are three major areas of action: exercising strong control over costs and expenses; seeking continuous evolution of our operational efficiency; and adjusting capacity with discipline, in order to reach maximum productivity and utilization of our aircraft. In addition, we are taking all measures to ensure a solid cash position. Costs and expenses optimization As an example of cost and expenses control initiatives and expected productivity gains, we highlight the new optimization processes and tools of our crew and airport team working schedule; our network; the review of maintenance contracts, ramp, hospitality and corporate services in general; the redesign of the organizational structure by eliminating layers and the cancellation of new hires. Network improvements to ensure maximum profitability Our network is constantly improving and adjusting to the economies in which we operate. As a result, the flights to Miami and Orlando, in the United States, will only be operated seasonally from February 19, 2016. We have also studied the feasibility of continuing operations to Caracas, Venezuela, which are currently ongoing but at a reduced frequency to once a week. We have also planned two new destinations in Latin America, including Havana, in Cuba, and, as the example of the flights departing from Fortaleza and Natal to Buenos Aires, we studied new direct operations to Argentina’s capital departing from other Northeastern cities. Maintaining our commitment to reduce 1% of the Company's domestic supply for 2015, we redesigned our network with frequencies adjustments, as well as launched new routes and flights departing from Congonhas Airport in São Paulo to the coastal cities of Salvador, Porto Seguro, Ilhéus and Florianópolis, which are in high demand during the summer. In addition, we expanded operations to Maringá, Londrina, and Presidente Prudente. For the High Season, we will operate direct flights from Santos Dumont Airport, in Rio de Janeiro, to Navegantes and Florianópolis, in the South of the country. More cities will also be connected to Porto Seguro with direct flights departing from Belo Horizonte, Rio de Janeiro and Brasília. From Campinas, we will have operations to Natal, Fortaleza, Salvador, Recife and Maceió. 1 Fleet reduction Considering the adjustments in our capacity previously disclosed and always monitoring the efficient management of our standard fleet of Boeing 737-700 and 800 NG, we have negotiated with our supplier the flexibility in the delivery schedule of the next two years. Therefore, instead of fifteen Boeing 737-800 NG scheduled to be delivered in 2016 and 2017, we will add four aircraft to our fleet in the period. In addition, as we have already done in recent years, we will sublease 12 aircraft in 2016 to foreign counterparts during our low season – compared to 7 in 2015. All these initiatives, that are already being incorporated, helped us reached a net revenue of R$2,489.6 million in 3Q15, an increase of 1.1% compared to 3Q14. The results also benefited from our efforts to increase the representation of ancillary and cargo revenues on total revenue. Today, they already account for 12.3% of GOL's total revenue. Strong liquidity position Anticipating the effects of the economy on our operations and in order to maintain our strong liquidity position and the continuation of projects, we have completed major financial transactions in the quarter. They were: the capital increase of R$461.3 million, held mainly by our controlling shareholder and by Delta Air Lines; the issuance of a long term loan with third parties amounting to US$300 million, with Delta as the guarantor . Adding these two transactions to the figures that we had in the previous period, we have reached R$3,073.3 million in cash in 3Q15, representing 31.2% of our net revenue in the last twelve months. Apart from these, we held the issuance of the 6th series of debentures, amounting to R$1,050.0 million, maturing 2019, with total resources used exclusively for the early redemption of the 4th and 5th issuances which had maturities in2017 and 2018. 2015 guidance review I would also like to announce a new operating margin (EBIT) guidance for 2015, with the range of -2% to neutral, since the earlier range was between + 2% and + 5%. The review reflects the Brazilian economic scenario already described above, which produced an impact on GOL’s costs and expenses, and on passenger transportation revenues, which mix of leisure and corporate customers has changed. Our Team of Eagles is devoting all their energy in performing this solid strategy to overcome the challenges of the current economic scenario. I have total confidence in our people and believe that the initiatives announced here and in other studies will lead us to overcome these challenges with security and liquidity, ensuring our strength, and leaving us ready to resume our path of success and achievements. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Operating and financial indicators Traffic Data - GOL 3Q15 3Q14 % Var. 9M15 9M14 % Var. RPK GOL – Total 9,684 9,459 2.4% 28,970 27,732 4.5% RPK GOL - Domestic 8,442 8,289 1.8% 25,487 24,550 3.8% RPK GOL - International 1,243 1,170 6.3% 3,484 3,182 9.5% ASK GOL – Total 12,321 12,201 1.0% 37,226 36,348 2.4% ASK GOL – Domestic 10,651 10,587 0.6% 32,378 31,876 1.6% ASK GOL - International 1,672 1,614 3.6% 4,848 4,472 8.4% GOL Load Factor - Total 78.6% 77.5% 1.1 p.p 77.8% 76.3% 1.5 p.p GOL Load Factor - Domestic 79.3% 78.3% 1.0 p.p 78.7% 77.0% 1.7 p.p GOL Load Factor - International 74.4% 72.5% 1.9 p.p 71.9% 71.2% 0.7 p.p Operational Data 3Q15 3Q14 % Var. 9M15 9M14 % Var. Revenue Passengers - Pax on board ('000) 9,977.8 -2.0% 29,284.3 29,039.4 0.8% Aircraft Utilization (Block Hours/Day) 11.4 -1.5% 11.3 11.3 0.1% Departures 78.578 79,853 -1.6% 236,525 234,252 1.0% Average Stage Length (km) 936 903 3.6% 933 905 3.1% Fuel consumption (mm liters) 387 380 1.7% 1,160 1,130 2.7% Full-time employees at period end 16,354 2.1% 16,702 16,354 2.1% Average Operating
